Citation Nr: 1026380	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen 
a previous and final claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  

In the February 2007 decision, the RO declined to reopen the 
claim of service connection for PTSD.  In the November 2008 
rating decision, the RO reopened the Veteran's previously denied 
claim of service connection for PTSD and denied the claim on the 
merits.  An April 2009 rating action continued the denial.  The 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that even if an RO makes an initial determination 
to reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  In this case, the Board also 
reopens the claim, as noted herein below.  

The Veteran and his witness testified before the undersigned in 
February 2010.  A transcript of the hearing is of record.  
Following the hearing, the Veteran submitted additional medical 
evidence with a waiver of initial RO review and consideration.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports hearing loss since his service in 
Vietnam; resolving doubt in the Veteran's favor, a current 
bilateral hearing loss disability is related to service.

2.  Resolving doubt in the Veteran's favor, tinnitus is related 
to his service.  

3.  Service connection for PTSD was denied by the RO in a 
November 1987 rating decision; the Veteran did not appeal that 
determination.

4.  Evidence submitted since the November 1987 RO rating action 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss was incurred as a result of active service.  38 U.S.C.A. §§ 
1110, 1154 (a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1154 (a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2009).

3.  The unappealed November 1987 RO decision, which denied the 
Veteran's claim for service connection for PTSD, is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).

4.  Subsequent to the November 1987 RO decision, new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

VA initially provided the Veteran with VCAA notice regarding 
service connection in correspondence sent in August 2006 and May 
2007, prior to the initial adjudication of his claims.  These 
letters notified the Veteran of the evidence necessary to 
substantiate the claim and of VA's responsibilities in obtaining 
information to assist him in completing his claims; and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  These letters also complied with the 
content requirements as established in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as they advised him why the claim for PTSD was 
previously denied and explained what would constitute "new" and 
"material" evidence.  These letters also provided notice of the 
type of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under consideration, 
pursuant to the recent holding in the Dingess decision.  

The notices discussed above fully complied with the requirements 
of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the 
Veteran was fully informed of the evidence which had been 
obtained in support of the appeal.  Hence, the Board finds that 
the duty to notify has been met. 

The VCAA also requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002).  VA has made reasonable 
efforts to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  In this instance, VA obtained the 
Veteran's service records, VA and private medical records, and 
records associated with the Veteran's Social Security 
Administration (SSA) file.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  

The Veteran was also afforded a VA examination in February 2008 
to determine the nature and etiology of his hearing loss and 
tinnitus disabilities, but the VA examiner was unable to obtain 
valid test results.  The Veteran was afforded a second audiologic 
examination in September 2009.  The examiner repeated 
instructions to the Veteran and provided re-explanation about the 
testing to the Veteran.  Unfortunately, the examiner was unable 
to elicit valid results from the Veteran, so no opinion could be 
rendered on the basis of the second VA examination.  The Board 
finds that the duty to assist has been met.
Service Connection

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In any case where a veteran was engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof for 
purposes of service connection for any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b).  Competent evidence of a current disability and of a 
nexus between service and a current disability is still required 
under 38 U.S.C.A. § 1154(b). Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

Service connection can also be established for a chronic disease, 
including sensorineural hearing loss as a disease of the central 
nervous system, first shown to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Hensley v. 
Brown, 5 Vet. App. 155, 158, 160 (1993).  Audiometric testing 
measures pure tone threshold hearing levels (in decibels) over a 
range of frequencies (in hertz).  The Court has indicated that 
the threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  

In cases involving claims of entitlement to service connection 
for hearing loss, impaired hearing will be considered to be a 
disability for VA service connection purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, and 
4000 hertz is 40 decibels or greater; or when the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards used during the Veteran's period of 
service have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Factual Background & Analysis

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was a combat engineer.  On the pre-enlistment 
audiology examination in December 1966, the pure tone thresholds 
were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10 (25)
5 (15)
15 (25)
10 (20)
10 (15)
10 (20)
LEFT
10 (25)
10 (20)
15 (25)
10 (20)
5 (10)
10 (20 
)

The service treatment records show no complaint or treatment for 
organic ear disorders or ear trauma.  A separation examination is 
not of record.

Post-service VA medical records fail to show treatment for 
hearing loss, or establish a hearing loss disability for VA 
compensation purposes.  Of note is a VA audiology consultation 
report dated July 10, 2006.  This report shows speech 
discrimination scores of 84 percent in the right ear and 80 
percent in the left ear.  Pure tone auditory thresholds were not 
reported, but the physician summarized the results as exhibiting 
a mild to moderate/severe hearing threshold in the right ear and 
a moderate to moderately-severe hearing threshold in the left 
ear.  In an addendum dated July 17, 2006, the physician stated 
that the results from the July 10, 2006 examination were not 
considered reliable.

The medical records in the Veteran's SSA file refer to treatment 
of the Veteran's knees, and do not show evidence of a hearing 
loss disability.  

VA attempted to assist the Veteran in establishing his claim by 
arranging VA examinations to determine the presence and etiology 
of a hearing loss disability.  At a VA audiological examination 
conducted in February 2008, the Veteran's claims file was 
reviewed.  In reviewing the claims file, the examiner noted that 
hearing was normal on the enlistment examination; a separation 
exam was not of record.  The examiner also noted that a VA audio 
examination in March 2007 showed mild to moderately severe 
sensorineural hearing loss bilaterally.  Another audiology 
examination in July 2006 was worse than the 2007 examination, and 
showed a mild to moderate hearing loss in the right ear and a 
moderately severe to severe loss in the left ear.  The Veteran 
reported noise exposure during military service, stating he was a 
demolitions expert and was exposed to explosions and land mines.  
He also reported hearing loss since service in Vietnam; frequent 
bilateral tinnitus was also noted.  His wife reported that he 
also worked around machinery for one year, with earplugs.  

The examiner noted that on physical examination, the Veteran had 
difficulty answering the history questions appropriately.  The 
Veteran's wife reported that he was 'having episodes of PTSD and 
his medications had been increased in the past month.'  Otoscopy 
examination was unremarkable, but the examiner indicated that the 
reliability of the audio examination was considered insufficient 
for rating purposes.  Pure tone averages were roughly in 
agreement with speech reception thresholds; however, responses 
were somewhat inconsistent.  The examiner further noted that the 
Veteran's behavior before and during the test was somewhat 
erratic, and he seemed inattentive to the examiner part of the 
time.  It was further indicated that a diagnosis was not possible 
because of the poor reliability of the audiologic test data.  The 
examiner concluded that a medical opinion as to whether the 
current hearing loss and tinnitus were related to service could 
not be provided without resort to mere speculation because the 
reliability of the audiologic test data was insufficient for 
rating purposes.

At a VA audiological evaluation conducted in September 2009, the 
Veteran reported military noise exposure from frequent exposure 
to explosions, mortar rounds, jets and gunfire.  He also denied 
any civilian occupational or recreational noise exposure.  The 
current complaint was bilateral hearing loss and occasional 
bilateral tinnitus that had present since military service.  The 
tinnitus was reported to occur daily.  The examiner noted review 
of the Veteran's claims file.  

Objectively, otoscopy examination was unremarkable.  The 
ipsilateral acoustic reflexes were present at better than 
expected levels bilaterally, given the admitted pure tone 
thresholds.  Otoacoustic emissions were present in the right ear 
for the 1500-3500 Hertz range, indicative that thresholds were no 
poorer than 25 decibels for those frequencies.  Pure tone 
thresholds at 2000-3000 Hz were inconsistent with otoacoustic 
results.  Test reliability was poor.  The examiner stated that 
despite repeated reinstruction and assurance by the Veteran that 
he understood the directions, pure tone averages were not in 
agreement with speech reception thresholds.  The examiner further 
explained that while the current pure tone averages were better 
than the last VA examination in February 2008, all of the 
Veteran's VA audio exams have been inconsistent with each other.  

The examiner also stated that she attempted to take a history 
from the Veteran during the initial part of the current 
examination.  The Veteran was initially nonresponsive to any 
questions.  He then began to respond by saying "what," and 
leaning towards the examiner, but still did not answer any 
questions.  However, after the audiogram concluded, the Veteran 
was able to answer all of the history questions presented to him 
in a normal tone of voice.  The examiner concluded that this 
examination suggests at least a partially non-organic hearing 
loss.  The examiner also stated that she was unable to provide a 
diagnosis due to poor test reliability.  She further noted that 
she could not provide a medical opinion as to whether the hearing 
loss and tinnitus were due to service, without resort to mere 
speculation, due to the poor reliability of the test results.  

At a March 2010 hearing, the Veteran's wife testified that she 
had been aware of the Veteran's hearing loss problems for the 
past 15 years.  She further noted that the Veteran had reported 
to her that he had to detonate mines and blow things up during 
service.  The Veteran reported that he was not provided with 
hearing protection in Vietnam.  He reported that he went to 
landmine warfare demolition school and disarmed and detonated 
mines.  

In March 2010, the Veteran submitted a letter from a private 
audiologist, accompanied by a copy of a recent audiogram.  The 
audiologist wrote that audiological testing revealed a moderate 
to severe sensorineural hearing loss bilaterally from 250-8000 
Hz.  Word recognition scores were 88 percent in the right ear and 
84 percent in the left ear.  The clinical impression was that the 
Veteran exhibited a moderate to severe sensorineural hearing loss 
bilaterally across the speech frequencies which were most likely 
due to hazardous noise levels in combat.  



Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss.  
He avers that this condition was incurred as a result of exposure 
to excessive noise from service in Vietnam.  

Based on the Veteran's testimony, which is considered credible, 
the record supports a finding that he had military noise 
exposure, even though there is no objective record of acute ear 
trauma or hearing loss in service.  A copy of the Command 
Chronology of the 7th Engineer Battalion, First Marine Division 
(from December 1, 1967 to December 31, 1967) shows the Veteran's 
unit was attacked on several occasions with small arms fire, 
mortars, rockets, and command detonated mines during his tour in 
Vietnam.  Affording the Veteran the benefit of 38 U.S.C.A. 
§1154(a), the Board finds that he was exposed to excessive noise 
in service.

As indicated, the SSA records, VA medical records and VA 
examinations fail to show a hearing loss disability for VA 
compensation purposes.  While the VA audiology report dated July 
10, 2006 showed speech recognition scores which would seemingly 
meet the criteria for a hearing loss disability for VA 
compensation purposes, the physician clearly stated that those 
results were not reliable or good.  Due to the obvious 
deficiency, the Board declines to use these results to establish 
a hearing loss disability for VA compensation purposes.  

A private audiologist has reported speech recognition scores 
which seem to meet the criteria for a hearing loss disability for 
VA compensation purposes.  In addition, while the audiological 
testing results were not interpreted, the graph clearly shows 
that the Veteran has a decibel loss greater than 40 decibels from 
1000 Hertz to 4000 Hertz.  The examiner did not note that there 
were any issues with the reliability of the test results.  
Accordingly, resolving all doubt in the Veteran's favor, the 
Board finds that the Veteran has hearing loss that meets the 
requirements of 38 C.F.R. § 3.385.  

As the first two elements of service connection have been 
established (i.e., an injury in service and a current hearing 
loss disability), the only remaining requirement is evidence of a 
nexus between current hearing loss and military service.  The 
Veteran has reported the onset of hearing loss in service and 
reports a continuity of difficulty with his hearing acuity since.  
He is certainly competent to testify as to problems hearing in 
service.  He is also competent to report a continuity of 
symptomatology since service; and such continuity can serve to 
satisfy the requirement for a nexus between an in-service event 
and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  

Moreover, a private audiologist has provided a positive nexus 
opinion linking the Veteran's current hearing loss to the 
hazardous noise level during combat service.  The Veteran had 
excessive noise exposure in service and reports continuity of 
symptomatology thereafter and the medical opinion has linked the 
Veteran's hearing loss to that noise exposure.  Thus, reasonable 
doubt is resolved in favor of the Veteran.  Service connection 
for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).

However, the Board notes that although service connection has 
been awarded, a VA examination sufficient to rate the hearing 
loss may hereafter need to be ordered by the RO pursuant to 
38 C.F.R. § 4.85 (an examination to rate hearing impairment must 
be conducted by a state-licensed audiologist and must include the 
Maryland CNC controlled-speech discrimination test and a puretone 
audiometry test without hearing aids).  

Tinnitus

The Veteran contends that he developed tinnitus as a result of 
service, particularly as a result of being exposed to loud noise 
in service from weapons fire in Vietnam.

A current tinnitus disability has been established based on the 
evidentiary record.  The Veteran's statements are competent to 
establish readily identifiable symptoms of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, VA 
examiners have stated that he has recurrent tinnitus.  The Board 
notes that there is no objective record of acute ear trauma or 
tinnitus in service.  Yet, the Veteran has presented credible 
testimony of military noise exposure.  In addition, he is 
competent to report tinnitus, as such is readily capable of lay 
observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As the first two elements of service connection have been 
established, the only remaining requirement is evidence of a 
nexus between current tinnitus and military service.  The Veteran 
has reported the onset of tinnitus in service and has also 
reported a continuity of difficulty with his tinnitus symptoms 
(at least intermittently) since then.  He is certainly competent 
to testify as to tinnitus in service.   

He is also competent to report a continuity of symptomatology 
since service; and such continuity can serve to satisfy the 
requirement for a nexus between an in-service event and a current 
disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Moreover, the Board finds that the 
Veteran's account of exposure to loud noise from gunfire, 
mortars, and land mine explosions during his service in Vietnam, 
is consistent with his MOS as a combat engineer and the 
circumstances and conditions of such service.  See 38 U.S.C.A. § 
1154.

The Board has considered the February 2008 and September 2009 VA 
opinions, which were unable to relate current tinnitus to 
military service without resorting to mere speculation.  These 
opinions were supported by reasons and bases as to why the 
opinion could not be expressed.  The Court has held that a 
medical opinion is not inadequate merely because it is 
inconclusive.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The VA examiners in this case have supported their conclusions 
with a detailed medical explanation as to why the opinions are 
inconclusive.  See McClendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).  

Aside from these two medical opinions, the only remaining 
evidence of a nexus is the Veteran's credible report of tinnitus 
in service with a continuity of symptoms thereafter.  Thus, the 
Board finds that the required nexus has been established.  For 
the Veteran to prevail in his claim, it must only be demonstrated 
that there is an approximate balance of positive and negative 
evidence.  In this case, the evidence is at least in equipoise.  
Thus, reasonable doubt is resolved in favor of the Veteran.  
Service connection for tinnitus is granted.  38 U.S.C.A. § 
5107(b).

New and Material Evidence

In a decision dated in November 1987, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  The RO 
noted that there was insufficient evidence of a stressor event in 
service.  The Veteran was notified of this decision on January 
27, 1988.  He did not appeal that decision, thus it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen this claim in July 2006.  In a 
rating decision dated in February 2007, the RO declined to reopen 
the claim, on the basis that new and material evidence had not 
been resubmitted.  In May 2007, the Veteran requested his claim 
be reopened and submitted medical evidence showing a diagnosis of 
PTSD.  The May 2007 document is a not a notice of disagreement 
(NOD) because the letter does not include any terms which can be 
reasonably construed as disagreement with the February 2007 
rating action, nor does the Veteran express a desire for 
appellate review.  In keeping with Court cases addressing similar 
situations, it is concluded that the letter received in May 2007 
is not a NOD.   

In August 2007, the RO confirmed the earlier denial.  In 
September 2007, the Veteran provided a statement regarding his 
stressors.  In January 2008, stressor verification was received.  
As will be discussed further below, this is new and material 
evidence that was received within one year of the February 2007 
rating decision therefore the February 2007 determination is not 
final.  The provisions of 38 C.F.R. § 3.156(b) provide that when 
new and material evidence is received prior to the expiration of 
the appeal period (which, in this case is February 2008), it will 
be considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.356(b).

In a decision dated in November 2008, the RO found new and 
material evidence been submitted to reopen the claim.  Even if an 
RO makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that regard.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The pertinent evidence of record at the time of the prior final 
RO decision included the Veteran's service treatment records, a 
report from a November 1987 VA psychiatric examination, and a 
report from a private neuropsychiatric evaluation performed in 
May 1987.  In brief, the service treatment records were negative 
for any psychiatric condition.  The 1987 VA examination provided 
a diagnosis of PTSD.  The examiner also noted that the Veteran 
had psychoneurotic anxiety since Vietnam which had been 
untreated; and the PTSD was the likely etiology of the anxiety.  
The private examiner provided AXIS I diagnoses of schizoaffective 
disorder and generalized anxiety disorder, and an AXIS II 
diagnosis of personality disorder.

In July 2006, the Veteran requested to reopen his claim of 
service connection for PTSD.  Evidence added to the record since 
the final 1987 rating decision includes VA and private treatment 
records, medical records associated with a SSA disability claim, 
testimony from a February 2010 hearing, and a copy of the Command 
Chronology (from December 1, 1967 to December 31, 1967) of the 
1st Bridge Company, 7th Engineer Battalion.  The Command 
Chronology shows the Veteran's unit was attacked on several 
occasions with small arms fire, mortar, rockets, and command 
detonated mines in Vietnam.  The Veteran served in Vietnam from 
December 7, 1967 to January 13, 1968.  

The VA and private treatment records, SSA records, testimony and 
Command Chronology were not previously considered by the RO, and 
constitute new evidence.  The Command Chronology relates to the 
previously unestablished element of the claim, which was evidence 
of a verified in-service stressor.  Hence, the Board finds that 
evidence has been received into the record since the November 
1987 RO rating decision, which is both new and material.  38 
C.F.R. § 3.156(a) (2009).  Thus, the claim for service connection 
for PTSD is reopened.  To this extent only, the claim is granted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been submitted, the claim for 
entitlement to service connection for PTSD is reopened.  To this 
extent, the appeal is granted.

REMAND

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Court in Clemons found that the Board 
erred in failing to treat the claim as a broader one for service 
connection for an acquired psychiatric disorder to include PTSD.  
See Id.  Thus, the reopened claim has been recharacterized 
accordingly.

VA treatment records obtained during the course of this appeal 
reveal diagnoses of acquired psychiatric disorders other than 
PTSD, including severe psychosis, anxiety disorder, not otherwise 
specified (NOS) and depression, NOS.  Accordingly, service 
connection for other diagnosed acquired psychiatric disorders, 
including depressive and cognitive disorders and severe 
psychosis, must be considered.  

At the Veteran's February 2008 VA examination, the examiner 
provided a diagnosis of depressive disorder, not otherwise 
specified and stated that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  The examiner did not provide any 
opinion as to whether or not the Veteran's depressive disorder 
was related to his period of military service.  

At the VA examination in October 2008, an examiner provided 
diagnoses of depressive disorder, NOS and cognitive disorder, 
NOS.  This examiner was unable to determine whether or not the 
Veteran met the criteria for a diagnosis of PTSD without 
reporting to mere speculation because the Veteran was 
unresponsive to questioning.  The examiner was also unable to 
provide an opinion as to whether the currently diagnosed 
depressive and cognitive disorders were related to the Veteran's 
military experience without resorting to mere speculation because 
there was insufficient information to form such an opinion.

Currently, there is no VA opinion regarding the etiology of the 
Veteran's acquired psychiatric conditions, other than PTSD.  
Therefore, the Veteran should be afforded another VA examination.  
VA's duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Also, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 
4.2 (2009).  On remand, the RO should adjudicate the broader 
claim.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the Veteran that are dated from 
January 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA records of treatment for the 
Veteran since January 29, 2010.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of all of the currently diagnosed 
acquired psychiatric disorders and their 
relationship to service.  The claims folder 
must be made available to, and reviewed by 
the examiner.  The examination reports, and 
any addendums, should reflect this was 
accomplished. 

After examining the Veteran and reviewing the 
claims folders, the examiner should offer an 
opinion as to whether the Veteran meets the 
criteria for a diagnosis of PTSD, and if so, 
what stressor(s) supports the diagnosis.  If 
the examiner finds that the Veteran does not 
meet the criteria for a diagnosis of PTSD, 
the examiner should specify the criteria for 
the diagnosis that are not met. 

With respect to the other diagnoses that have 
been provided during the appeal, namely 
psychosis, depressive disorder, NOS; 
cognitive disorder, NOS; and anxiety, the 
examiner should opine as to whether or not 
these diagnosed conditions began in, or are 
at least as likely as not (a probability of 
50 percent or greater) related to service.  

If the examiner does not find some of the 
conditions that have previously been 
diagnosed, the examiner should reconcile the 
conditions found with the other diagnoses of 
record.  Rationales must be provided for any 
opinions proffered.  

3.  If any benefit sought on appeal remains 
denied, a supplemental statement of the case 
(SSOC) should be issued, before the case is 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


